    Case 4:19-cv-00507-ALM Document 135 Filed 06/11/20 Page 1 of 1 PageID #: 2365



                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS

     DAMONIE EARL, LINDA RUGG, ALESA
     BECK, TIMOTHY BLAKEY, JR.,
     STEPHANIE BLAKEY, MARISA
     THOMPSON, MUHAMMAD MUDDASIR
     KHAN, ELIZABETH COOPER, JOHN
     ROGERS, VALERIE MORTZ-ROGERS,
     and LAKESHA GOGGINS, each individually            Civil Action No. 4:19-cv-00507
     and on behalf of all others similarly situated,

                     Plaintiffs,

                v.

     THE BOEING COMPANY and
     SOUTHWEST AIRLINES CO.,

                     Defendants.



                                                 ORDER

           Before the Court is Pierce Bainbridge Beck Price & Hecht LLP's Motion to File

    Under Seal (Dkt. #133). For good cause shown, this Court hereby GRANTS the motion of

    Pierce Bainbridge Beck Price & Hecht LLP (“Pierce Bainbridge”) for leave to file under

    seal its Supplemental Response to Andrew Williamson’s Notice and Ex Parte Submission and
.
    the        supporting            documents         filed        concurrently        therewith.



           IT IS SO ORDERED.

            SIGNED this 11th day of June, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
